Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Clifford Clark, Appellant                              Appeal from the 102nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 17F1218-
 No. 06-19-00033-CR          v.                         102). Memorandum Opinion delivered by
                                                        Chief Justice Morriss, Justice Burgess and
 The State of Texas, Appellee                           Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the judgment by deleting the phrase “Terms of Plea
Bargain” and delete the assessment of court costs. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Clifford Clark, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JANUARY 6, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk